Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 5-8, 11-14 and 15-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sychaleun et al (WO 2016/027134 A1).
	Regarding claims 1 and 11, Sychaleun discloses a method and radio transceiver arrangement for performing transmission and reception of signals in a radio transceiver arrangement (Figures 2 or 3) the method comprising: 
creating a first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement based on a digitally predistorted digital input signal (Figures 2 or 3: output of DPD 12); 
(Figures 2 or 3: output of duplexer 50 or combiner 56) into a digital output signal (Figures 2 or 3: output of ADC 52 or 57); 
the second analogue signal (Figures 2 or 3: output of ADC 52 or 57) being a combination of a received signal (Figures 2 or 3: output of receiver circuit 35) and a transmitter observation signal (Figures 2 or 3: output of TOR circuit 25); 
the received signal (Figures 2 or 3: output of receiver circuit 35) being based on a radio signal (Figures 2 or 3: input of receiver circuit 35) received by the radio transceiver arrangement (Figures 2 or 3); 
the transmitter observation signal (Figures 2 or 3: output of TOR circuit 25) being based on a tapped signal (Figures 2 or 3: output of TOR circuit 25) of the first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement (Figures 2 or 3); and 
the digital predistortion of the digital input signal (Figures 2 or 3: output of DPD 12) being adapted based on the part of the output digital signal (Figures 2 or 3: output of ADC 52 or 57 that is input to DPD 12) that corresponds to the transmitter observation signal (Figures 2 or 3: output of TOR circuit 25).  
Regarding claims 2 and 13, Sychaleun discloses wherein the radio transceiver arrangement operates with frequency division duplex (Claim 1, a frequency division duple (FDD) radio.).  
Regarding claims 3 and 14, Sychaleun discloses wherein a frequency division duplex distance that is large enough for the transmitter observation signal and the received signal not to overlap in the frequency domain (Figure 5: the transmit and receive signals are different frequencies.).  
(Figures 2 or 3: mixer 26 downconverts the input signal to different frequency that the RF signal to be transmitted.).  
Regarding claims 6 and 17, Sychaleun discloses wherein the shifting is a heterodyne shifting (Page 6, lines 17-23: the first mixer 26 may down convert the transmit signal to an intermediate frequency.).  
Regarding claims 7 and 18, Sychaleun discloses wherein the received signal and the transmitter observation 5Attorney Docket No: 1557-1338PUS (P074624US01)signal are filtered to suppress aliasing products of the combination of the received signal and the transmitter observation signal (Figures 2 or 3: filters 28 and 36).  The digital predistorter 12 will predistort the input signal according to the feedback signals. 
Regarding claim 8, Sychaleun discloses wherein the creating and converting steps are performed for each independent branch in an active antenna system (Figure 4 shows multiple independent branches of the system.).  
Regarding claim 12, Sychaleun discloses a digital-to-analogue converter having an input for the digitally predistorted digital input signal (Figures 2 or 3: DAC 14); a power amplifier one of directly and indirectly connected to an output of the digital-to-analogue converter wherein the power amplifier has an output for the first analogue signal (Figures 2 or 3: power amplifier 18.) and an analogue-to-digital converter having an input for the second analogue signal and an output for the digital output signal (Figures 2 or 3: ADC 52 or 57).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sychaleun et al (WO 2016/027134 A1) in view of Gupta et al (US 2003/0179831).
	Regarding claims 4 and 15, Sychaleun discloses the method and transceiver stated above. Sychaleun does not disclose wherein the converting comprises direct radio frequency sampling of both the transmitter observation signal and the received signal.   
	Gupta discloses the predistortion system shown in figures 2-4A. This system of predistorting takes place at RF. The feedback path includes RF ADCs 125 and 301. Paragraph 0005 discloses that carrying out these functions at RF can eliminate time delay present in predistortion systems. For this reason, it would have been obvious for one of ordinary skill in the art to carry out functions of the predistortion at RF such as . 

3.	Claims 9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sychaleun et al (WO 2016/027134 A1) in view of Vasilopoulos et al (WO 01/63791 A2).
	Regarding claim 9, Sychaleun discloses the method stated above. Sychaleun does not disclose where the method is performed. 
	Vasilopoulos discloses the predistortion system and method shown in figure 2 where the feedback signals are combined in combiner 54. The combined signal is used to adaptively predistort the signal to be transmitted as stated in the abstract. Vasilopoulos discloses a portable communication device or a communication base station can utilize the method described in its specification and recited in its claims as stated in claims 57 and 58. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the steps of the method in either of the base or mobile station in the communication method. The advantages of the predistortion is helpful in the transmissions of either station and will allow the communication system to operate effectively with less errors in all of the transmissions.
	Regarding claim 20, Sychaleun discloses a method and radio transceiver arrangement for performing transmission and reception of signals in a radio transceiver arrangement (Figures 2 or 3) the method comprising: 
(Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement based on a digitally predistorted digital input signal (Figures 2 or 3: output of DPD 12); 
converting a second analogue signal (Figures 2 or 3: output of duplexer 50 or combiner 56) into a digital output signal (Figures 2 or 3: output of ADC 52 or 57); 
the second analogue signal (Figures 2 or 3: output of ADC 52 or 57) being a combination of a received signal (Figures 2 or 3: output of receiver circuit 35) and a transmitter observation signal (Figures 2 or 3: output of TOR circuit 25); 
the received signal (Figures 2 or 3: output of receiver circuit 35) being based on a radio signal (Figures 2 or 3: input of receiver circuit 35) received by the radio transceiver arrangement (Figures 2 or 3); 
the transmitter observation signal (Figures 2 or 3: output of TOR circuit 25) being based on a tapped signal (Figures 2 or 3: output of TOR circuit 25) of the first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement (Figures 2 or 3); and 
the digital predistortion of the digital input signal (Figures 2 or 3: output of DPD 12) being adapted based on the part of the output digital signal (Figures 2 or 3: output of ADC 52 or 57 that is input to DPD 12) that corresponds to the transmitter observation signal (Figures 2 or 3: output of TOR circuit 25).  
Sychaleun does not disclose where the method steps are performed. 
	Vasilopoulos discloses the predistortion system and method shown in figure 2 where the feedback signals are combined in combiner 54. The combined signal is used to adaptively predistort the signal to be transmitted as stated in the abstract. 
Regarding claim 21, Sychaleun discloses a method and radio transceiver arrangement for performing transmission and reception of signals in a radio transceiver arrangement (Figures 2 or 3) the method comprising: 
creating a first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement based on a digitally predistorted digital input signal (Figures 2 or 3: output of DPD 12); 
converting a second analogue signal (Figures 2 or 3: output of duplexer 50 or combiner 56) into a digital output signal (Figures 2 or 3: output of ADC 52 or 57); 
the second analogue signal (Figures 2 or 3: output of ADC 52 or 57) being a combination of a received signal (Figures 2 or 3: output of receiver circuit 35) and a transmitter observation signal (Figures 2 or 3: output of TOR circuit 25); 
the received signal (Figures 2 or 3: output of receiver circuit 35) being based on a radio signal (Figures 2 or 3: input of receiver circuit 35) received by the radio transceiver arrangement (Figures 2 or 3); 
(Figures 2 or 3: output of TOR circuit 25) being based on a tapped signal (Figures 2 or 3: output of TOR circuit 25) of the first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement (Figures 2 or 3); and 
the digital predistortion of the digital input signal (Figures 2 or 3: output of DPD 12) being adapted based on the part of the output digital signal (Figures 2 or 3: output of ADC 52 or 57 that is input to DPD 12) that corresponds to the transmitter observation signal (Figures 2 or 3: output of TOR circuit 25).  
Sychaleun does not disclose where the method steps are performed. 
	Vasilopoulos discloses the predistortion system and method shown in figure 2 where the feedback signals are combined in combiner 54. The combined signal is used to adaptively predistort the signal to be transmitted as stated in the abstract. Vasilopoulos discloses a portable communication device or a communication base station can utilize the method described in its specification and recited in its claims as stated in claims 57 and 58. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the steps of the method in either of the base or mobile station in the communication method. The advantages of the predistortion is helpful in the transmissions of either station and will allow the communication system to operate effectively with less errors in all of the transmissions.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/29/2021